Citation Nr: 1040913	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-02 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from November 1962 to November 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran has 
right ear hearing loss disability for VA compensation purposes.  

2.  There is no evidence of left ear hearing loss in service and 
no competent medical evidence linking the Veteran's current left 
ear hearing loss with his period of service.

3.  There is no evidence of tinnitus in service and the weight of 
the evidence does not show that the Veteran's current tinnitus is 
related to his period of service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2010).

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that bilateral 
hearing loss and tinnitus related to his service with the United 
States Army from November 1962 to November 1965.  Specifically, 
the Veteran asserts that he was exposed to excessive noise in 
service through his military occupational specialty in 
helicopters as well as being exposed to live ammunition from 105 
millimeter (mm) Howitzers.  The Veteran attributes bilateral 
hearing loss and tinnitus to this acoustic trauma.  

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection there must be competent evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and competent evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more 
that one year after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).  In fact, a claimant may establish direct service 
connection for a hearing disability which initially manifests 
itself several years after separation from service on the basis 
of evidence showing that the current hearing loss is causally 
related to injury or disease suffered in service.  Hensley v. 
Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide: "For 
the purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent."  This regulation defines hearing loss disability for 
VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from zero to 20 
dB, and higher threshold levels indicate some degree of hearing 
loss).

Factual Background

The Veteran's service treatment records include an audiological 
examination report conducted during the Veteran's enlistment in 
November 1962 showing 15/15 whispered voice for both ears, which 
indicates normal hearing.   In his November 1962 "Report of 
Medical History" the Veteran denied "ear, nose, or throat 
trouble."  Service treatment records also show that the Veteran 
was treated for otitis media, right ear in February 1963.  An 
audiological examination upon separation in November 1965, when 
converted from ASA units to ISO units (ISO units are the current 
method for measuring hearing loss and used by VA to determine 
hearing loss disability under 38 C.F.R. § 3.385), reported the 
following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
25
10
15

20
Left Ear
20
10
20

20

In his November 1965 "Report of Medical History" the Veteran 
also denied "ear, nose, or throat trouble."

In January 1989, approximately 24 years after his discharge from 
service, the Veteran was involved in a serious automobile 
accident resulting in a closed head injury, seizures, memory 
impairment, speech impairment, vision and hearing impairment, 
neck/back problems, cognitive impairment, and a shattered left 
arm.  The Veteran also reported hearing loss and tinnitus in the 
left ear.

In June 2007, approximately 42 years after his discharge from 
service, the Veteran submitted a claim for service connection for 
bilateral hearing loss and tinnitus.  In connection with this 
claim the RO obtained VA treatment records dated from February 
2002 through July 2008.  These records primarily reflect 
treatment for the Veteran's psychiatric problems and are negative 
for complaints of or treatment regarding bilateral hearing loss.  

The Veteran was afforded a VA audiological examination in March 
2008.  This examination reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15
20
20
30
30
Left Ear
45
50
45
50
50

Puretone Threshold Average
Right Ear
25
Left Ear
48.75

Speech Recognition
Right Ear
96%
Left Ear
80%
 
The examiner diagnosed sensorineural hearing loss in the right 
ear with constant tinnitus and mixed hearing loss in the left ear 
with constant tinnitus.  The examiner also opined that the 
Veteran's current hearing loss and tinnitus were not the result 
of acoustic trauma during military service.  The examiner 
indicated that the claims file and CPRS records were reviewed.  
According to the examiner, service treatment records were 
negative for evidence of hearing loss upon enlistment and 
separation and were also negative for tinnitus.  Private medical 
records and a May 1991 VA examination for nonservice-connected 
pension benefits suggest that the Veteran first noticed hearing 
loss and tinnitus in his left ear after the car accident in 
January 1989, but no problem in his right ear was noted at that 
time.  Documentation indicates that the Veteran had an 
audiological evaluation in April 1990 and a flat, moderate mixed 
hearing loss in the left ear was found.  The examiner stressed 
that it was important to note that there was no link made between 
the hearing loss and tinnitus in the Veteran's service treatment 
records or private treatment records and the first indication of 
hearing loss/tinnitus is after the January 1989 motor vehicle 
accident.  

Analysis

In this case, the Board finds that service connection for right 
ear hearing loss is not in order.  Initially, there is no 
evidence of a diagnosis of right ear hearing loss for VA 
compensation purposes.  The March 2008 VA audiological 
examination does not show that the Veteran has a right ear 
hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
As above, current disability is required in order to establish 
service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Furthermore, there is no link between the Veteran's 
current right ear hearing loss and service.  In fact, the March 
2008 VA examiner provided an opinion that the Veteran's hearing 
loss was not related to his military service.  There is no 
contrary medical evidence of record.

The Board also finds that service connection for left ear hearing 
loss is not warranted.  As above, service treatment records show 
no complaints of hearing loss in service.  The first complaint of 
left ear hearing loss in the record is after the January 1989 
motor vehicle accident, approximately 24 years after service.  
The first objective showing of left ear hearing loss in the 
record is the March 2008 VA examination, approximately 43 years 
after service.  Also, there is no link between the Veteran's 
current left ear hearing loss and service.  In fact, the March 
2008 VA examiner provided an opinion that the Veteran's hearing 
loss was not related to his military service.  There is no 
contrary medical evidence of record.    

The Board also finds that service connection for tinnitus is not 
warranted.  As above, service treatment records show no 
complaints of tinnitus or hearing loss in service.  The first 
complaint of tinnitus in the record is after the January 1989 
motor vehicle accident, approximately 24 years after service.  
The first objective showing of tinnitus in the record is the 
March 2008 VA examination, approximately 43 years after service.  
Also, there is no link between the Veteran's current tinnitus and 
service.  In fact, the March 2008 VA examiner provided an opinion 
that the Veteran's tinnitus was not related to his military 
service.  There is no contrary medical evidence of record.   

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is also acknowledged that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1331.  It is further 
acknowledged that tinnitus is a condition under case law where 
lay observation has been found to be competent to establish the 
presence of the disability.  Charles v. Principi, 16 Vet. App. 
370 (2002) (on the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent).  Here, however, any statements as to 
continuous bilateral hearing loss and tinnitus since service are 
not found to be persuasive in light of the fact that the Veteran 
denied problems upon separation and did not complain of these 
problems until approximately 24 years after service following a 
motor vehicle accident.  Such histories reported by the Veteran 
for treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care); see also Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration the veteran's statements, it 
may consider whether self-interest may be a factor in making such 
statements).

For these reasons, continuity of symptomatology has not here been 
established, either through the medical evidence or through the 
Veteran's statements.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss and tinnitus.  As 
the evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in August 2007.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  

In a September 2010 Informal Hearing Presentation the Veteran's 
representative argued that the March 2008 VA examination report 
is inadequate as the examiner did not provide an etiology opinion 
regarding the claimed tinnitus and provided an insufficient 
rationale in making a negative etiology opinion regarding the 
left ear hearing loss.  However, the Board finds that the March 
2008 VA examination report did in fact provide an etiology 
opinion regarding the claimed tinnitus provided a sufficient 
rationale in making a negative etiology opinion regarding the 
left ear hearing loss.  While the March 2008 VA examiner relied, 
in part, on the absence of findings of hearing loss in the 
Veteran's service treatment records which is an insufficient 
basis to make a negative nexus opinion, the March 2008 VA 
examiner went on to imply that the Veteran's hearing 
loss/tinnitus was related to the post-service January 1989 motor 
vehicle accident which is a sufficient basis to make a negative 
nexus opinion.    

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.




____________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


